Title: From James Madison to Creed Taylor, 4 January 1813
From: Madison, James
To: Taylor, Creed


Sir
Washington Jany. 4. 1813
Understanding that a Clerk will be wanted for a Chancery Court at Fredg. I have yielded to the request of the friends of Mr. R. M. Chapman, who is my neighbor & acquaintance, so far as to join them in bearing testimony to his personal worth & reputed qualifications for the duties of such an appointment. Being ignorant of the other names which may be before the Judges, it would not be in my power, if it were less improper, to enter into the comparative estimates, by which their selection will be guided. I could not do less however than express my belief, that if this should fall on Mr. Chapman the object of the Court would not be disappointment. Be pleased to accept assurances of my esteem & respect.
James Madison
